Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are presently pending in the application and have been examined below, of which claims 1, 10, and 15 are presented in independent form.

Drawings
	The drawings were received on 06/27/2019. These drawings are accepted.


    PNG
    media_image1.png
    16
    23
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    16
    23
    media_image1.png
    Greyscale

Information Disclosure Statement
The information disclosure statement (IDS) dated 09/16/2019, 12/17/2019, 04/27/2020, and 08/26/2020 have been received and considered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a
patent issued under section 151, or in an application for patent published or deemed
published under section 122(b), in which the patent or application, as the case may be, names
another inventor and was effectively filed before the effective filing date of the claimed
invention

Claims 1, 3, 8 – 10, 15, 19, and 20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Teranishi et al.(US 2019/0116180) (hereafter Teranishi).


Regarding claim 1 Teranishi teaches: A method for privacy protection, wherein the method is performed by a second computing device and comprises: receiving a data request for object data from a first computing device, wherein the object data is associated with an object and is stored in the second computing device; performing encryption of the object data using a public key associated with the object based on the data request to generate a first ciphertext (Examiner note: first and second computers are met by user and service computers/devices, respectively) (Teranishi, in Para. [0004] discloses “confirmation of the user being the person in question is made by comparing authentication information transmitted by the user at a time of authentication to the authentication server, with information (referred to below as "verification information") recorded by the user in the authentication server in advance.” Teranishi, in Para. [0151] discloses “The basic idea of the encrypted communication system is that the user authentication information and the verification information are encrypted with a public key of the server device and transmitted to the server device.”); obtaining verification data based on the first ciphertext for verifying whether a ciphertext to be verified corresponds to the object data (Teranishi, in Para. [0450] discloses “when the user device 41 executes the public key authentication verification part 176, and the public key authentication verification part 176 outputs a data transmission request, the data requested to be transmitted is inputted to the secret key unnecessary computation part 175”); and sending the verification data to the first computing device for the first computing device to execute a cryptography protocol (Examiner note: sending data from the second to the first computing devices is met by the communication, i.e. data exchange, between user and service devices) (Teranishi, in Para. [0143] discloses “all the communication protocols assume 1 to 1 communication for user device and server device. In actuality, the communication protocol proposed by FIDO also assumes 1 to 1 communication for user device and server device.”) with a third computing device based on the verification data (Examiner note: the third computing device is met by the use of Multi-Party Computation (MPC) system) (Teranishi, in Para. [0146] discloses “The abovementioned server side MPC system assumes performing authentication using only authentication information of a user.” Teranishi, in Para. [0007] discloses “Multi-Party Computation outside of a Zero-Knowledge Interactive Proof (ZKIP) system and a Message Authentication Code (MAC) system.” Teranishi, in Para. [0070] discloses “MPC efficiency is realized by computing some data required for MPC computation in advance.”).

Regarding claim 3 Teranishi teaches: The method of claim 1, wherein: sending the verification data to the first computing device comprises sending the verification data and the first ciphertext to the first computing device (Teranishi, in Para. [0151] discloses “The basic idea of the encrypted communication system is that the user authentication information and the verification information are encrypted with a public key of the server device and transmitted to the server device.” Teranishi, in Para. [0158] discloses “The user device 31 creates encrypted text of the verification information by inputting verification information and the user assistance device public key pk into a verification information encryption part 3124. The user device 31 sends the encrypted text to the user authentication server device 32 via a user device proprietary specification front end 3141.”)

Regarding claim 8 Teranishi teaches: The method of claim 1, wherein: sending the verification data to the first computing device for the first computing device to execute a cryptography protocol (Examiner note: sending data from the second to the first computing devices is met by the communication, i.e. data exchange, between user and service devices) (Teranishi, in Para. [0143] discloses “all the communication protocols assume 1 to 1 communication for user device and server device. In actuality, the communication protocol proposed by FIDO also assumes 1 to 1 communication for user device and server device.”) with a third computing device based on the verification data comprises sending the verification data to the first computing device for the first computing device to execute a secure multiparty computation protocol for the object data with the third computing device based on the verification data (Examiner note: as noted above, the third computing device is met by the use of Multi-Party Computation (MPC) system) (Teranishi, in Para. [0146] discloses “The abovementioned server side MPC system assumes performing authentication using only authentication information of a user.” Teranishi, in Para. [0007] discloses “Multi-Party Computation outside of a Zero-Knowledge Interactive Proof (ZKIP) system and a Message Authentication Code (MAC) system.” Teranishi, in Para. [0070] discloses “MPC efficiency is realized by computing some data required for MPC computation in advance.”).

Regarding claim 9 Teranishi teaches: The method of claim 8, wherein: sending the verification data to the first computing device for the first computing device to execute a secure multiparty computation protocol for the object data with the third computing device based on the verification data (Examiner note: as noted above, the third computing device is met by the use of Multi-Party Computation (MPC) system) (Teranishi, in Para. [0146] discloses “The abovementioned server side MPC system assumes performing authentication using only authentication information of a user.” Teranishi, in Para. [0007] discloses “Multi-Party Computation outside of a Zero-Knowledge Interactive Proof (ZKIP) system and a Message Authentication Code (MAC) system.”) comprises: causing the third computing device to obtain and verify the first ciphertext based on the verification data and to determine the first ciphertext as an input to the secure multiparty computation protocol in response to determining 39Attorney Docket No.: 50GL-29 1075 Client Ref. No.: A15189US that the first ciphertext corresponds to the object data (Examiner note: data interchange between third and first devices is met by the data communication between server assistance device and the user device) (Teranishi, in Para. [0153] discloses “in the encrypted communication system, a device known as a "server assistance device" is provided separately from the server device” Teranishi, in Para. [0156] discloses “a server assistance device public key pk (for some type of public key encryption system), stores the server assistance device secret key sk in the storage part 332, and sends the server assistance device public key pk to the user device 31 via the communication part 333.”).

Regarding claim 10, claim 10 discloses a system that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 10 and rejected for the same reasons.

Regarding claim 15 Teranishi teaches: A method for privacy protection, wherein the method is performed by a first computing device and comprises: sending a data request for object data to a second computing device, wherein the object data is associated with an object and is stored in the second computing device; obtaining a second ciphertext corresponding to the object data, wherein the second ciphertext is an encrypted ciphertext based on a public key of the object (Examiner note: as noted above, first and second computers are met by user and service computers, respectively; the user device may have additional functions, called secure area that meets limitations of claim 15) (Teranishi, in Para. [0112] discloses “A feature of the FIDO system is the assumption of the existence of an area of high security called a "secure area" in a user device.” Teranishi, in Para. [0004] discloses “confirmation of the user being the person in question is made by comparing authentication information transmitted by the user at a time of authentication to the authentication server, with information (referred to below as "verification information") recorded by the user in the authentication server in advance.” Teranishi, in Para. [0151] discloses “The basic idea of the encrypted communication system is that the user authentication information and the verification information are encrypted with a public key of the server device and transmitted to the server device.”);
(Teranishi, in Para. [0450] discloses “when the user device 41 executes the public key authentication verification part 176, and the public key authentication verification part 176 outputs a data transmission request, the data requested to be transmitted is inputted to the secret key unnecessary computation part 175”); and sending the second ciphertext and the verification data to a third computing device to execute a cryptography protocol (Examiner note: sending data from the second to the first computing devices is met by the communication, i.e. data exchange, between user and service devices) (Teranishi, in Para. [0143] discloses “all the communication protocols assume 1 to 1 communication for user device and server device. In actuality, the communication protocol proposed by FIDO also assumes 1 to 1 communication for user device and server device.”) with the third computing device based on the verification data (Examiner note: the third computing device is met by the use of Multi-Party Computation (MPC) system) (Teranishi, in Para. [0146] discloses “The abovementioned server side MPC system assumes performing authentication using only authentication information of a user.” Teranishi, in Para. [0007] discloses “Multi-Party Computation outside of a Zero-Knowledge Interactive Proof (ZKIP) system and a Message Authentication Code (MAC) system.” Teranishi, in Para. [0070] discloses “MPC efficiency is realized by computing some data required for MPC computation in advance.”).

Regarding claim 19 Teranishi teaches: The method of claim 15, wherein: sending the second ciphertext and the verification data to the third computing device to (Examiner note: the third computing device is met by the use of Multi-Party Computation (MPC) system) (Teranishi, in Para. [0146] discloses “The abovementioned server side MPC system assumes performing authentication using only authentication information of a user.” Teranishi, in Para. [0007] discloses “Multi-Party Computation outside of a Zero-Knowledge Interactive Proof (ZKIP) system and a Message Authentication Code (MAC) system.” Teranishi, in Para. [0070] discloses “MPC efficiency is realized by computing some data required for MPC computation in advance.”). comprises sending the second ciphertext and the verification data to the third computing device to execute a secure multiparty computation protocol for the object data with the third computing device based on the verification data (Examiner note: data interchange between third and second devices is met by the data communication between server assistance device and the server device) (Teranishi, in Para. [0153] discloses “in the encrypted communication system, a device known as a "server assistance device" is provided separately from the server device” Teranishi, in Para. [0156] discloses “a server assistance device public key pk (for some type of public key encryption system), stores the server assistance device secret key sk in the storage part 332, and sends the server assistance device public key pk to the user device 31 via the communication part 333.”).

Regarding claim 20 Teranishi teaches: The method of claim 19, wherein: sending the second ciphertext and the verification data to the third computing device to (Examiner note: the third computing device is met by the use of Multi-Party Computation (MPC) system) (Teranishi, in Para. [0146] discloses “The abovementioned server side MPC system assumes performing authentication using only authentication information of a user.” Teranishi, in Para. [0007] discloses “Multi-Party Computation outside of a Zero-Knowledge Interactive Proof (ZKIP) system and a Message Authentication Code (MAC) system.” Teranishi, in Para. [0070] discloses “MPC efficiency is realized by computing some data required for MPC computation in advance.”) comprises:  causing the third computing device to obtain and verify the second ciphertext based on the verification data and to determine the second ciphertext as an input to the secure multiparty computation protocol in response to determining that the second ciphertext corresponds to the object data (Teranishi, in Para. [0004] discloses “confirmation of the user being the person in question is made by comparing authentication information transmitted by the user at a time of authentication to the authentication server, with information (referred to below as "verification information") recorded by the user in the authentication server in advance.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4 – 7, 11 – 14, and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Teranishi et al.(US 2019/0116180) (hereafter Teranishi) and in view of Ahmed (US 2019/0036678) (hereafter Ahmed).

Regarding claim 2 Teranishi teaches: The method of claim 1, wherein: the data request contains a random number for homomorphic encryption of the object data (Teranishi, in Para. [0388] discloses “the user device 41 inputs element R, shares t[0,1], ... , t[0,N], a random number used in execution of the user authentication MPC execution part 83”);
Teranishi fails to explicitly teach: and performing encryption of the object data using the public key associated with the object based on the data request to generate the first ciphertext comprises performing homomorphic encryption of the object data using 
Ahmed from the analogous technical field teaches: and performing encryption of the object data using the public key associated with the object based on the data request to generate the first ciphertext comprises performing homomorphic encryption of the object data using the public key received from the first computing device and the random number to generate the first ciphertext (Ahmed, in Para. [0045] discloses “the present application discloses homomorphic encryption systems, HE systems, as a parameterized family of homomorphic encryption operations with each individual encryption operation” Ahmed, in Para. [0227] discloses “Modern cryptographic systems may include symmetric-key algorithms (such as DES and AES) and public-key algorithms (such as RSA).” Ahmed, in Para. [0123] discloses “adding a first random number to the first input integer to yield a modified first input integer and adding a second random number to the second input integer to yield a modified second input integer;”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Teranishi, in view of the teaching of Ahmed which discloses data homomorphic encryption using public key in order to higher security of data processing in the system (Ahmed, [0045, 0123, 0227]).

Regarding claim 4 Teranishi fails to explicitly teach: The method of claim 1, wherein: obtaining the verification data based on the first ciphertext comprises storing the 
Ahmed from the analogous technical field teaches: The method of claim 1, wherein: obtaining the verification data based on the first ciphertext comprises storing the first ciphertext in a blockchain to obtain a storage location of the first ciphertext in the blockchain (Ahmed, in Para. [0077] discloses “the data sharing system is used to implement a private blockchain such that the sensitive data within said blockchain is stored in a homomorphically encrypted format.” Ahmed, in Para. [0351] discloses “The term "memory" or "memory device" may refer to a single storage device or a network of storage devices that are collectively configured to receive and to transmit data as an addressable unit.”); and the verification data comprises the storage location (Examiner note: data storage location is met by the customer data addresses residing/stored in the database 730) (Ahmed, in Para. [0379] discloses “comparative conditions may comprise operations (such as an"=" operation) to verify/authenticate the encrypted debit card number and authentication information with the encrypted credentials of the customer residing in the database 730.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Teranishi, in view of the teaching of Ahmed which discloses data storage in a blockchain with controlled locations/addresses in order to improve efficiency of data processing in the system (Ahmed, [0077, 0351, 0379]).

Regarding claim 5 Teranishi teaches: The method of claim 4, wherein: the second computing device is associated with an authorized organization (Examiner note: as noted above, the first and second computers are met by user and service computers, respectively) (Teranishi, in Para. [0151] discloses “The basic idea of the encrypted communication system is that the user authentication information and the verification information are encrypted with a public key of the server device and transmitted to the server device.”);
Teranishi fails to explicitly teach: storing the first ciphertext in the blockchain comprises storing, at the storage location in 38Attorney Docket No.: 50GL-29 1075 Client Ref. No.: A15189US the blockchain, the first ciphertext and the authorized organization's digital signature for the first ciphertext; and the authorized organization's digital signature is generated by the second computing device.
Ahmed from the analogous technical field teaches: storing the first ciphertext in the blockchain comprises storing, at the storage location in 38Attorney Docket No.: 50GL-29 1075 Client Ref. No.: A15189US the blockchain, (Ahmed, in Para. [0077] discloses “the data sharing system is used to implement a private blockchain such that the sensitive data within said blockchain is stored in a homomorphically encrypted format.”) the first ciphertext and the authorized organization's digital signature for the first ciphertext; and the authorized organization's digital signature is generated by the second computing device (Ahmed, in Para. [0391] discloses “a file and user authentication mechanism can also be built along similar lines by embedding a unique homomorphically encrypted digital signature into digital data.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Teranishi, in view of the teaching of Ahmed which discloses data storage in a blockchain and embedding digital signature into encrypted data in order to higher security of data processing in the system (Ahmed, [0077, 0391]).

Regarding claim 6 Teranishi teaches: The method of claim 4, wherein: the second computing device is associated with an authorized organization (Examiner note: as noted above, first and second computers are met by user and service computers, respectively; the authorized organization is met by the authentication server computer) (Teranishi, in Para. [0004] discloses “confirmation of the user being the person in question is made by comparing authentication information transmitted by the user at a time of authentication to the authentication server, with information (referred to below as "verification information") recorded by the user in the authentication server in advance.”);
Teranishi fails to explicitly teach: storing the first ciphertext in the blockchain comprises storing, at the storage location in the blockchain, a hash value of the first ciphertext and the authorized organization's digital signature for the hash value; the hash value is generated by the second computing device based on the first ciphertext; and the authorized organization's digital signature is generated by the second computing device.
Ahmed from the analogous technical field teaches: storing the first ciphertext in the blockchain comprises storing, at the storage location in the blockchain, (Examiner note: as noted above, data storage location is met by the customer data addresses residing/stored in the database 730) (Ahmed, in Para. [0077] discloses “the data sharing system is used to implement a private blockchain such that the sensitive data within said blockchain is stored in a homomorphically encrypted format.” Ahmed, in Para. [0379] discloses “comparative conditions may comprise operations (such as an"=" operation) to verify/authenticate the encrypted debit card number and authentication information with the encrypted credentials of the customer residing in the database 730.”), a hash value of the first ciphertext and the authorized organization's digital signature for the hash value; the hash value is generated by the second computing device based on the first ciphertext (Ahmed, in Para. [0228] discloses “the key is created using a passphrase and a key generation algorithm, usually involving a cryptographic hash function such as SHA-1.”); and the authorized organization's digital signature is generated by the second computing device (Ahmed, in Para. [0391] discloses “a file and user authentication mechanism can also be built along similar lines by embedding a unique homomorphically encrypted digital signature into digital data.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Teranishi, in view of the teaching of Ahmed which discloses data storage in a blockchain and providing digital signature for the hash value and encrypted data in order to higher security of data processing in the system (Ahmed, [0077, 0228, 0379, 0391]).

Regarding claim 7 Teranishi teaches: The method of claim 1, wherein: the second computing device is associated with an authorized organization (Examiner note: as noted above, first and second computers are met by user and service computers, respectively; the authorized organization is met by the authentication server computer) (Teranishi, in Para. [0004] discloses “confirmation of the user being the person in question is made by comparing authentication information transmitted by the user at a time of authentication to the authentication server, with information (referred to below as "verification information") recorded by the user in the authentication server in advance.”);
Teranishi fails to explicitly teach: obtaining the verification data based on the first ciphertext comprises generating the authorized organization's digital signature for the first ciphertext; and the verification data comprises the authorized organization's digital signature.
Ahmed from the analogous technical field teaches: obtaining the verification data based on the first ciphertext comprises generating the authorized organization's digital signature for the first ciphertext and the verification data comprises the authorized organization's digital signature. (Ahmed, in Para. [0379] discloses “comparative conditions may comprise operations (such as an"=" operation) to verify/authenticate the encrypted debit card number and authentication information with the encrypted credentials of the customer residing in the database 730.” Ahmed, in Para. [0391] discloses “file and user authentication mechanism can also be built along similar lines by embedding a unique homomorphically encrypted digital signature into digital data. The signature can be retinal scans, fingerprints, voice sample or any such unique marks. The file is then authenticated using the sample of the signature from the user before allowing access to it.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Teranishi, in view of the teaching of Ahmed which discloses data verification and encryption comprising digital signature in order to higher security of data processing in the system (Ahmed, [0379, 0391]).

Regarding claim 11, claim 11 dependent on claim 10 discloses a system that is substantially equivalent to the method of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 11 and rejected for the same reasons.

Regarding claim 12, claim 12 dependent on claim 10 discloses a system that is substantially equivalent to the method of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 12 and rejected for the same reasons.

Regarding claim 13, claim 13 dependent on claim 10 discloses a system that is substantially equivalent to the method of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 14, claim 14 dependent on claim 13 discloses a system that is substantially equivalent to the method of claim 5 dependent on claim 4. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 16 Teranishi teaches: The method of claim 15, wherein: the first computing device stores the object data; obtaining the second ciphertext corresponding to the object data comprises: generating a random number (Teranishi, in Para. [0388] discloses “the user device 41 inputs element R, shares t[0,1], ... , t[0,N], a random number used in execution of the user authentication MPC execution part 83”);
Teranishi fails to explicitly teach: and performing homomorphic encryption of the object data using the public key and the generated random number to obtain the second ciphertext; and the data request for the object data comprises the random number.
Ahmed from the analogous technical field teaches: and performing homomorphic encryption of the object data using the public key and the generated random number to obtain the second ciphertext; and the data request for the object data comprises the random number (Ahmed, in Para. [0045] discloses “the present application discloses homomorphic encryption systems, HE systems, as a parameterized family of homomorphic encryption operations with each individual encryption operation” Ahmed, in Para. [0227] discloses “Modern cryptographic systems may include symmetric-key algorithms (such as DES and AES) and public-key algorithms (such as RSA).” Ahmed, in Para. [0123] discloses “adding a first random number to the first input integer to yield a modified first input integer and adding a second random number to the second input integer to yield a modified second input integer;”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Teranishi, in view of the teaching of Ahmed which discloses data homomorphic encryption using public key in order to higher security of data processing in the system (Ahmed, [0045, 0123, 0227]).

Regarding claim 17 Teranishi teaches: [The method of claim 15, wherein: sending the data request for object data to the second computing device comprises: sending the data request for object data to the second computing device, for the second computing device to perform homomorphic encryption of the object data using a public key associated with the object based on the data request to generate a first ciphertext]; and obtaining the second ciphertext corresponding to the object data comprises receiving from the second computing device the first ciphertext to use as the second ciphertext (Examiner note: sending data from the second to the first computing devices is met by the communication, i.e. data exchange, between user and service devices) (Teranishi, in Para. [0143] discloses “all the communication protocols assume 1 to 1 communication for user device and server device. In actuality, the communication protocol proposed by FIDO also assumes 1 to 1 communication for user device and server device.”)
 Teranishi fails to explicitly teach: The method of claim 15, wherein: sending the data request for object data to the second computing device comprises: sending the data request for object data to the second computing device, for the second computing device to perform homomorphic encryption of the object data using a public key associated with and obtaining the second ciphertext corresponding to the object data comprises receiving from the second computing device the first ciphertext to use as the second ciphertext.]
Ahmed from the analogous technical field teaches: The method of claim 15, wherein: sending the data request for object data to the second computing device comprises: sending the data request for object data to the second computing device, for the second computing device to perform homomorphic encryption of the object data using a public key associated with the object based on the data request to generate a first ciphertext (Ahmed, in Para. [0045] discloses “the present application discloses homomorphic encryption systems, HE systems, as a parameterized family of homomorphic encryption operations with each individual encryption operation”);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Teranishi, in view of the teaching of Ahmed which discloses data homomorphic encryption using public key and secure data communication in order to higher security of data processing and communication in the system (Ahmed, [0045]).

Regarding claim 18 Teranishi fails to explicitly teach: The method of claim 17, wherein: the verification data comprises a storage location of the first ciphertext in a blockchain as stored by the second computing device; and sending the second ciphertext and the verification data to the third computing device comprises sending the second ciphertext and the storage location to the third computing device.
Ahmed from the analogous technical field teaches: The method of claim 17, wherein: the verification data comprises a storage location of the first ciphertext in a blockchain as stored by the second computing device; (Ahmed, in Para. [0077] discloses “the data sharing system is used to implement a private blockchain such that the sensitive data within said blockchain is stored in a homomorphically encrypted format.” Ahmed, in Para. [0351] discloses “The term "memory" or "memory device" may refer to a single storage device or a network of storage devices that are collectively configured to receive and to transmit data as an addressable unit.”); and sending the second ciphertext and the verification data to the third computing device comprises sending the second ciphertext and the storage location to the third computing device (Examiner note: data storage location is met by the customer data addresses residing/stored in the database 730) (Ahmed, in Para. [0379] discloses “comparative conditions may comprise operations (such as an"=" operation) to verify/authenticate the encrypted debit card number and authentication information with the encrypted credentials of the customer residing in the database 730.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Teranishi, in view of the teaching of Ahmed which discloses data storage in a blockchain with controlled locations/addresses in order to improve efficiency of data processing in the system (Ahmed, [0077, 0351, 0379]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VLADIMIR I GAVRILENKO/Examiner, Art Unit 2431     

/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431